DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	This Office action is in response to the amendment of July 12, 2021 which amended claims 3-11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite because it is unclear if the “pump main body unit” and the “control unit” are being positively claimed and furthermore it is unclear what structure makes up the “pump main body unit” (such as if this is a pump, a pump and motor or a pump, motor and a housing). In lines 1 and 2 set forth a vacuum pump 
In claim 1 line 6 it is unclear what the limitation “a spacer disposed in the housing” is intended to mean. That is, is the spacer inside the housing or an integral part of the housing. Claim 3 is similarly confusing with the language “upright in the housing..”.
Claim 3 is vague and indefinite because there is no reference frame for “upright” in line 2.
Claim 4 is vague and indefinite because there is no reference frame for “disposed laterally to the housing” in line 2.
Claim 7 is vague and indefinite because in line 2 it is unclear if the limitation “is allowed to extend…” means that the spacer actually does extend as described or is merely capable of extending.
In claim 8 there is not antecedent basis for the condition of there being more than one spacer, further in the last line it is unclear what the boss is in contact with.
Each of claims 9-11 are vague and indefinite because in each case it is unclear if the material of claim 1 is intended to further limit the claim or not. For purposes of examination the claims will be considered to be the claimed element merely being capable of utilized with the apparatus of claim 1.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 5 are present in line 6 of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Akiko et al (JPH11173293, cited by the applicant).
As shown in Fig. 1 of Akiko et al disclose in Fig. 1 below a turbopump 1 the lower floor of which forms a housing of a pump unit main body, a housing  3 of a control unit, and a plurality of spacer elements 6 which forms a predetermined gap between the control housing and the pump. The spacers are provided upright, disposed lateral to the housing of the control unit and as shown in Fig. 1 the spacers are integral, i.e. disposed in, the housing of the control unit.
With regards to claim 9 the pump 1 is capable of being used with the apparatus, with regards to claim 10 the spacer is capable of being used with the apparatus and with regards to claim 11 the control unit 2 is capable of being used with the apparatus.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiko et al in view of Chinese reference CN 204554276 (hereafter CN’276, cited by applicant).
Akiko et al discloses the invention substantially as claimed but does not disclose that on a bottom surface of the housing of the control unit, a leg portion capable of being grounded on a floor surface is provided to correspond to the spacer; a lower end portion of the spacer is allowed to extend through the housing of the control unit and be grounded on a floor surface on which the vacuum pump apparatus is installed; or, the housing of the control unit has a boss portion protruding from the bottom surface of the housing of the control unit toward a top surface of the housing of the control unit, the boss portion being provided in opposing relation to at least one of the spacers to be capable of coming into contact therewith.
CN’276 discloses an apparatus for supporting an element, similar to the housing of the control unit 3 of Akiko et al and discloses that on a bottom surface of a housing structure 1, 6, 23 a leg portion 21, 3 capable of being grounded on a floor surface is provided to correspond to the spacer 22, 24 (note Fig. 3); a lower end portion of the spacer is allowed to extend through the housing (see Fig. 1) of the control unit and be grounded on a floor surface on which the vacuum pump apparatus is installed; and, the housing has a boss portion 3, 21, 22 protruding from the bottom surface of the housing of the control unit toward a top surface of the housing of the control unit, the boss portion being provided in opposing relation to at least one of the spacers (the portion of 24 extending above 23) to be capable of coming into contact therewith.
At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to modify the control leg/spacers 6 of Akiko et al to have structures such as 2, 24, 22, 21, 3 of CN’276 in order to both support the apparatus and to mount it securely off the floor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Omori et al discloses a turbo-pump and Omori et al discloses a structure for supporting a control unit with a gap form a pump.




	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
April 10, 2021